Exhibit 10.36

             
(LEIBSOHN & COMPANY LOGO) [c80645c8064500.gif]
  Leibsohn & Company
40 Lake Bellevue Drive, Suite 270
Bellevue, WA
Phone: (425) 455-1777
Fax: (425) 455-2196   © Copyright 2007
Commercial Brokers Association
All Rights Reserved

CBA Form SUB_LS
Sublease Agreement
Rev. 7/07
Page 1 of 17
   

SUBLEASE AGREEMENT
CBA Text Disclaimer: Text deleted by licensee indicated by strike.
New text inserted by licensee indicated by small capital letters.
THIS SUBLEASE AGREEMENT (the “Sublease”) is entered into this 12th day of
December, 2008, between Koronis Pharmaceuticals, Inc. (“Tenant”), and ImaRx
Therapeutics, Inc (“Subtenant”). Tenant entered into a lease (the “Master
Lease”) with Zetron Properties Inc. as landlord (“Landlord”), dated October 8,
2004, leasing the premises legally described on the attached Exhibit 1 (“Master
Premises”). A copy of the Master Lease, including all amendments, is attached as
Exhibit 2. Tenant and Subtenant agree as follows:

1.  
SUBLEASE SUMMARY.

  a.  
Subleased Premises. Tenant leases to Subtenant and Subtenant leases from Tenant
that portion of the Master Premises consisting of an agreed area of 3,335
rentable square feet of area on the 2nd floor(s) of the Master Premises,
outlined on the floor plan attached as Exhibit 3 (the “Subleased Premises”).

  b.  
Sublease Commencement Date. The Sublease shall commence on January 1, 2009 or
such earlier or later date as provided in Section 3 (the “Sublease Commencement
Date”).

  c.  
Sublease Termination Date. The Sublease shall terminate at midnight on
October 31, 2009 or one day prior to the termination date of the Master Lease,
whichever is earlier, unless sooner terminated in accordance with the terms of
this Sublease (the “Sublease Termination Date”).

  d.  
Base Rent. Subtenant shall pay to Tenant base monthly rent (check one) þ of
$3,125.00, or o according to the Rent Rider attached hereto. Rent shall be
payable at Tenant’s address shown below, or such other place designated in
writing by Tenant.

  e.  
Prepaid Rent. Upon execution of this Sublease, Subtenant shall deliver to Tenant
the sum of $3,125.00 as prepaid rent, to be applied to the Rent due for the
First month(s) of the Sublease.

  f.  
Security Deposit. Upon execution of this Sublease, Subtenant shall deliver to
Tenant a security deposit in the amount of $3,125.00 to be held as a security
deposit pursuant to Section 5 below. The security deposit shall be in the form
of (check one): þ cash, or o letter of credit according to the Letter of Credit
Rider attached hereto.

  g.  
Permitted Use. The Subleased Premises shall be used only as permitted in the
Master Lease and for no other purpose without the prior written consent of
Tenant.

  h.  
Notice and Payment Addresses:

                 
Tenant:
  Susie Van Den Ameele 12277 134th Ct NE, STE 110, Redmond, WA 98052
 
               
Phone:
  425-825-7470   Fax:         
 
               
Subtenant:
  12277 134th Ct NE, STE 202, Redmond, WA 98052
 
               
Phone:
      Fax:         

 

 



--------------------------------------------------------------------------------



 



             
(LEIBSOHN & COMPANY LOGO) [c80645c8064500.gif]
  Leibsohn & Company
40 Lake Bellevue Drive, Suite 270
Bellevue, WA
Phone: (425) 455-1777
Fax: (425) 455-2196   © Copyright 2007
Commercial Brokers Association
All Rights Reserved

CBA Form SUB_LS
Sublease Agreement
Rev. 7/07
Page 2 of 17
  (CBA LOGO) [c80645c8064501.gif]

SUBLEASE AGREEMENT
(Continued)

  i.  
Subtenant’s Sublease Share. Subtenant’s Sublease Share of any operating costs,
additional rent, or other amounts payable by Tenant under the Master Lease is
50% of such amounts, based upon the ratio of the agreed rentable area of the
Subleased Premises to the agreed rentable area of the Master Premises

  j.  
Parking. Subtenant shall have the right to use three (3) parking spaces for
every one thousand square feet of Premises for parking by its employees and
visitors.

2.  
PREMISES.

  a.  
Lease of Premises. Tenant leases to Subtenant, and Subtenant leases from Tenant
the Subleased Premises upon the terms specified in this Sublease.

  b.  
Acceptance of Premises. Except as specified elsewhere in this Sublease, Tenant
makes no representations or warranties to Subtenant regarding the Subleased
Premises, including the structural condition of the Subleased Premises and the
condition of all mechanical, electrical, and other systems on the Subleased
Premises. Except for any tenant improvements described on attached Exhibit 4 to
be completed by Tenant, Subtenant shall be responsible for performing any work
necessary to bring the Subleased Premises into condition satisfactory to
Subtenant. By signing this Sublease, Subtenant acknowledges that it has had
adequate opportunity to investigate the Subleased Premises, acknowledges
responsibility for making any corrections, alterations and repairs to the
Subleased Premises (other than the Tenant’s work in Exhibit 4), and acknowledges
that the time needed to complete any such items shall not delay the Sublease
Commencement Date.

  c.  
Tenant Improvements. Attached Exhibit 4 sets forth all work to be completed by
Tenant, if any, and all tenant improvements to be completed by Subtenant, which
is to be performed on the Subleased Premises. Responsibilities for design,
payment and performance of all such work shall be as set forth on attached
Exhibit 4.

3.  
TERM.

  a.  
Sublease Commencement Date. Subtenant acknowledges that Tenant may need to
receive Landlord’s consent to this Sublease as provided in Section 21 below
prior to Subtenant occupying the Subleased Premises, and Subtenant shall not
occupy the Subleased Premises without the prior written consent of Tenant. If
Subtenant occupies the Subleased Premises before the Sublease Commencement Date
specified in Section 1(b), then such date of occupancy shall be the Sublease
Commencement Date. If Tenant acts diligently to make the Subleased Premises
available to Subtenant, neither Tenant nor any agent or employee of Tenant shall
be liable for any damage or loss due to Tenant’s inability or failure to deliver
possession of the Premises to Subtenant as provided in this Sublease. In such
case, the rent shall abate until delivery of possession, but the Sublease
Termination Date shall not be extended by such delay. Notwithstanding the
foregoing, if Tenant has not delivered possession to Subtenant within 30 days
(sixty (60) days if not filled in) after the date specified in Section 1(b),
Subtenant may elect to cancel this Sublease by giving written notice to Tenant
within 10 days after such time period ends. If Subtenant gives such notice, this
Sublease shall be canceled, all prepaid rent and security deposits shall be
refunded to Subtenant, and neither Tenant nor Subtenant shall have any further
obligations to the other.

 

 



--------------------------------------------------------------------------------



 



             
(LEIBSOHN & COMPANY LOGO) [c80645c8064500.gif]
  Leibsohn & Company
40 Lake Bellevue Drive, Suite 270
Bellevue, WA
Phone: (425) 455-1777
Fax: (425) 455-2196   © Copyright 2007
Commercial Brokers Association
All Rights Reserved

CBA Form SUB_LS
Sublease Agreement
Rev. 7/07
Page 3 of 17
  (CBA LOGO) [c80645c8064501.gif]

SUBLEASE AGREEMENT
(Continued)

4.  
RENT.

  a.  
Payment of Rent. Subtenant shall pay Tenant without demand, deduction or offset,
in lawful money of the United States, the monthly rental stated in Section 1(d)
in advance on or before the first day of each month during the Sublease Term
beginning on (check one):

þ the Sublease Commencement Date, or o                      (specify, but if no
date specified, then on the Sublease Commencement Date), and any other
additional payments due to Tenant (collectively the “Rent”) when required under
this Sublease. Payments for any partial month at the beginning or end of the
Sublease term shall be prorated. All payments due to Tenant under this Sublease,
including late fees and interest, shall be rent, and upon failure of Subtenant
to pay any such costs, charges or expenses, Tenant shall have the same rights
and remedies as otherwise provided in this Sublease for the failure of Subtenant
to pay rent.

  b.  
Late Charges; Default Interest. If any sums payable by Subtenant to Tenant under
this Sublease are not received within five (5) days of their due date, Subtenant
shall pay Tenant in addition to the amount due, for the cost of collecting and
handling such late payment, an amount equal to the sum which would be payable by
Tenant to the Landlord for an equivalent default under the Master Lease or 5% of
the delinquent amount, whichever is greater. In addition, all delinquent sums
not paid by Subtenant within five (5) days of the due date shall, at Tenant’s
option, bear interest at the rate the Tenant would pay the Landlord under the
Master Lease for an equivalent default or the highest rate of interest allowable
by law, whichever is less. Interest on all delinquent amounts shall be
calculated from the original due date to the date of payment.

  c.  
Less Than Full Payment. Tenant’s acceptance of less than the full amount of any
payment due from Subtenant shall not be deemed an accord and satisfaction or
compromise of such payment unless Tenant specifically consents in writing to
payment of such lesser sum as an accord and satisfaction or compromise of the
amount which Tenant claims.

5.  
SECURITY DEPOSIT. Upon execution of this Sublease, Subtenant shall deliver to
Tenant the security deposit specified in Section 1(f) above. Tenant’s
obligations with respect to the security deposit are those of a debtor and not
of a trustee, and Tenant may commingle the security deposit with its other
funds. If Subtenant breaches any covenant or condition of this Sublease,
including but not limited to the payment of Rent, Tenant may apply all or any
part of the security deposit to the payment of any sum in default and any damage
suffered by Tenant as a result of Subtenant’s breach, it being expressly
understood that the security deposit shall not be considered as a measure of
Subtenant’s damages in case of default by Subtenant. In such event, Subtenant
shall, within five (5) days after written demand therefore by Tenant, deposit
with Tenant the amount so applied. Any payment to Tenant from the security
deposit shall not be construed as a payment of liquidated damages for any
default. If Subtenant complies with all of the covenants and conditions of this
Sublease throughout the Sublease term, the security deposit shall be repaid to
Subtenant without interest within thirty (30) days after the surrender of the
Subleased Premises by Subtenant in the condition required hereunder.

 

 



--------------------------------------------------------------------------------



 



             
(LEIBSOHN & COMPANY LOGO) [c80645c8064500.gif]
  Leibsohn & Company
40 Lake Bellevue Drive, Suite 270
Bellevue, WA
Phone: (425) 455-1777
Fax: (425) 455-2196   © Copyright 2007
Commercial Brokers Association
All Rights Reserved

CBA Form SUB_LS
Sublease Agreement
Rev. 7/07
Page 4 of 17
  (CBA LOGO) [c80645c8064501.gif]

SUBLEASE AGREEMENT
(Continued)

6.  
MASTER LEASE. Tenant represents to Subtenant: (a) that Tenant has delivered to
Subtenant a full and complete copy of the Master Lease and all other agreements
between Landlord and Tenant relating to the leasing, use, and occupancy of the
Subleased Premises (which may contain redacted business terms) and (b) that
Tenant has received no uncured default notice from Landlord under the Master
Lease. Tenant shall not agree to an amendment to the Master Lease which would
have an adverse effect on Tenant’s occupancy of the Subleased Premises or its
use of the Subleased Premises for their intended purpose, without obtaining
Subtenant’s prior written approval, which shall not be unreasonably withheld,
conditioned, or delayed. Subtenant represents that it has read and is familiar
with the terms of the Master Lease.

This Sublease is subject and subordinate to the Master Lease. If the Master
Lease terminates, this Sublease shall terminate. Tenant and Subtenant shall not,
by their omission or act, do nor permit anything to be done which would cause a
default under the Master Lease. If the Master Lease terminates or is forfeited
as a result of a default or breach by Tenant or Subtenant under this Sublease
and/or the Master Lease, then the defaulting party shall be liable to the
non-defaulting party for the damage suffered as a result of such termination or
forfeiture. Tenant shall exercise due diligence in attempting to cause Landlord
to perform its obligations under the Master Lease for the benefit of the
Subtenant.
All the terms, covenants and conditions contained in the Master Lease are
incorporated into and made a part of this Sublease as if Tenant were the
landlord under the Master Lease, the Subtenant were the tenant under the Master
Lease, and the Subleased Premises were the Master Premises except as may be
inconsistent with the terms contained in this Sublease and the following:
                     (none if not specified).

7.  
ADDITIONAL CHARGES. If Tenant shall be charged for additional rent or other sums
pursuant to the provisions of the Master Lease, Subtenant shall be liable for
50% of charges above 2008 expenses, stated in Section 1(i) above, of such
additional rent or sums, including without limitation, payments for taxes,
common area maintenance charges, or operating expenses. If any such rent or sums
shall be due to excessive use by Subtenant of utilities or services provided to
the Subleased Premises, as reasonably determined by Tenant, such excess shall be
paid in its entirety by Subtenant. If Subtenant shall procure any additional
service for the Subleased Premises, including but not limited to after-hour HVAC
services, Subtenant shall pay for same at the rates charged by Landlord and
shall make such payment to Tenant or Landlord, as Tenant shall direct. Tenant
shall have no duty to perform any obligations which are, by their nature, the
obligation of an owner or manager of real property. Any rent or other sums
payable by Subtenant under this Section shall be additional rent and paid to
Tenant no later than five (5) days before they are due from Tenant to Landlord.
If Tenant shall receive any refund for additional rent or sums paid under the
Master Lease, Subtenant shall be entitled to the return of so much thereof as
shall be attributable to prior payments by Subtenant. Tenant shall, upon request
by Subtenant, furnish Subtenant with copies of all statements submitted by
Landlord of actual or estimated additional rent or sums.

Notwithstanding anything herein contained, the only services or utilities to
which Subtenant is entitled under this Sublease are those to which Tenant is
entitled under the Master Lease.

 

 



--------------------------------------------------------------------------------



 



             
(LEIBSOHN & COMPANY LOGO) [c80645c8064500.gif]
  Leibsohn & Company
40 Lake Bellevue Drive, Suite 270
Bellevue, WA
Phone: (425) 455-1777
Fax: (425) 455-2196   © Copyright 2007
Commercial Brokers Association
All Rights Reserved

CBA Form SUB_LS
Sublease Agreement
Rev. 7/07
Page 5 of 17
  (CBA LOGO) [c80645c8064501.gif]

SUBLEASE AGREEMENT
(Continued)

8.  
ALTERATIONS. Subtenant may make alterations, additions or improvements to the
Subleased Premises, including any of Subtenant’s work identified on attached
Exhibit 4 (“Alterations”), with the prior written consent of Tenant. The term
“Alterations” shall not include the installation of shelves, movable partitions,
Subtenant’s equipment, and trade fixtures which may be performed without
damaging existing improvements or the structural integrity of the Subleased
Premises, and Tenant’s consent shall not be required for Subtenant’s
installation of those items except to the extent Tenant must obtain the consent
of Landlord under the Master Lease for such installations. Subtenant shall
perform all work within the Subleased Premises at Subtenant’s expense in
compliance with all applicable laws and shall complete all Alterations in
accordance with plans and specifications approved by Tenant, using contractors
approved by Tenant, and in a manner so as to not unreasonably interfere with
other tenants. Subtenant shall pay, when due, all claims for labor or materials
furnished to or for Subtenant at or for use in the Subleased Premises, which
claims are or may be secured by any mechanics’ or materialmens’ liens against
the Subleased Premises or any interest therein. Tenant shall be deemed the owner
of all Alterations except for those which Tenant requires to be removed at the
end of the Sublease term. Subtenant shall remove all Alterations at the end of
the Sublease term unless Tenant conditioned its consent upon Subtenant leaving a
specified Alteration at the Subleased Premises, in which case Subtenant shall
not remove such Alteration. Subtenant shall immediately repair any damage to the
Subleased Premises caused by removal of Alterations.

9.  
REPAIRS AND MAINTENANCE. Subtenant shall, at its sole expense, maintain the
Subleased Premises in good condition and promptly make all repairs and
replacements, whether structural or non-structural, necessary to keep the
Subleased Premises safe and in good condition, including all utilities and other
systems serving the Subleased Premises. Subtenant shall not damage any demising
wall or disturb the structural integrity of the Subleased Premises and shall
promptly repair any damage or injury done to any such demising walls or
structural elements caused by Subtenant or its employees, agents, contractors,
or invitees. If Subtenant fails to maintain or repair the Subleased Premises,
Tenant may enter the Subleased Premises and perform such repair or maintenance
on behalf of Subtenant. In such case, Subtenant shall be obligated to pay to
Tenant immediately upon receipt of demand for payment, as additional Rent, all
costs incurred by Tenant. Tenant shall only be obligated to repair or maintain
those portions of the Subleased Premises as provided in the Master Lease. Tenant
shall not be required to perform changes to the Subleased Premises because of
the enactment of any law, ordinance, regulation or code during the Sublease
term. Notwithstanding anything in this Section to the contrary, Subtenant shall
not be responsible for any repairs to the Subleased Premises made necessary by
the acts of Tenant, Landlord or their agents, employees, contractors or
invitees.

Upon expiration of the Subleased Lease term, whether by lapse of time or
otherwise, Subtenant shall promptly and peacefully surrender the Subleased
Premises, together with all keys, to Tenant in as good condition as when
received by Subtenant or as thereafter improved, reasonable wear and tear and
insured casualty excepted.

 

 



--------------------------------------------------------------------------------



 



             
(LEIBSOHN & COMPANY LOGO) [c80645c8064500.gif]
  Leibsohn & Company
40 Lake Bellevue Drive, Suite 270
Bellevue, WA
Phone: (425) 455-1777
Fax: (425) 455-2196   © Copyright 2007
Commercial Brokers Association
All Rights Reserved

CBA Form SUB_LS
Sublease Agreement
Rev. 7/07
Page 6 of 17
  (CBA LOGO) [c80645c8064501.gif]

SUBLEASE AGREEMENT
(Continued)

10.  
ACCESS AND RIGHT OF ENTRY. After reasonable notice from Tenant (except in cases
of emergency, where no notice is required), Subtenant shall permit Tenant and/or
Landlord and their agents, employees and contractors to enter the Subleased
Premises at all reasonable times to make repairs, alterations, improvements or
inspections. This Section shall not impose any repair or other obligation upon
Tenant not expressly stated elsewhere in this Sublease. After reasonable notice
to Subtenant, Tenant and/or Landlord shall have the right to enter the Subleased
Premises for the purpose of showing the Subleased Premises to prospective
purchasers or lenders at any time, and to prospective tenants within one hundred
eighty (180) days prior to the expiration or sooner termination of the Sublease
term.

11.  
DESTRUCTION OR CONDEMNATION.

  a.  
Damage and Repair. If Landlord or Tenant terminate the Master Lease based on
casualty to the property in accordance with the Master Lease, this Sublease
shall terminate on the same date. If the Subleased Premises or the portion of
the property necessary for Subtenant’s occupancy are damaged, destroyed or
rendered untenantable, by fire or other casualty, and Subtenant’s occupancy is
not capable of being restored within one (1) month of such event, Subtenant may,
at its option terminate this Sublease.

  b.  
Condemnation. If the Landlord or Tenant terminate the Master Lease based on a
provision in the Master Lease relating to eminent domain or conveyance under
threat of condemnation, this Sublease shall terminate on the same date. If the
Subleased Premises, the portion of the property necessary for Subtenant’s
occupancy, or 50% or more of the rentable area of the property are made
untenantable by eminent domain, or conveyed under a threat of condemnation, this
Sublease shall terminate at the option of Tenant or Subtenant as of the earlier
of the date title vests in the condemning authority or the condemning authority
first has possession of the portion of the property and all Rents and other
payments shall be paid to that date. In case of taking of a part of the
Subleased Premises or the portion of the property necessary for Subtenant’s
occupancy that does not render those areas untenantable, then this Sublease
shall continue in full force and effect and the base Rent shall be equitably
reduced based on the proportion by which the floor area of any structures is
reduced, such reduction in Rent to be effective as of the earlier of the date
the condemning authority first has possession of such portion or title vests in
the condemning authority. The Subleased Premises or the portion of the property
necessary for Subtenant’s occupancy shall not be deemed untenantable if less
than 25% of each of those areas are condemned. As between Tenant and Subtenant,
Tenant shall be entitled to the entire award from the condemning authority
attributable to the value of the Subleased Premises or the property and Tenant
shall make no claim for the value of its leasehold. Subtenant shall be permitted
to make a separate claim against the condemning authority for moving expenses or
damages resulting from interruption in its business, provided that in no event
shall Subtenant’s claim reduce Landlord’s or Tenant’s award.

 

 



--------------------------------------------------------------------------------



 



             
(LEIBSOHN & COMPANY LOGO) [c80645c8064500.gif]
  Leibsohn & Company
40 Lake Bellevue Drive, Suite 270
Bellevue, WA
Phone: (425) 455-1777
Fax: (425) 455-2196   © Copyright 2007
Commercial Brokers Association
All Rights Reserved

CBA Form SUB_LS
Sublease Agreement
Rev. 7/07
Page 7 of 17
  (CBA LOGO) [c80645c8064501.gif]

SUBLEASE AGREEMENT
(Continued)

12.  
INSURANCE. Subtenant shall procure and maintain, at its own cost and expense,
such liability insurance as is required to be carried by Tenant under the Master
Lease, naming Tenant, as well as Landlord, in the manner required therein, and
such property insurance as is required to be carried by Tenant under the Master
Lease to the extent such property insurance pertains to the Subleased Premises.
If the Master Lease requires Tenant to insure leasehold improvements or
alterations, then Subtenant shall insure such leasehold improvements which are
located in the Subleased Premises, as well as alterations in the Subleased
Premises made by Subtenant. Subtenant shall furnish to Tenant a certificate of
Subtenant’s insurance required hereunder not later than ten (10) days prior to
Subtenant’s taking possession of the Subleased Premises. Tenant shall carry
insurance as required by the Master Lease and shall not be obligated to carry
fire or other insurance which the Landlord is obligated to carry under the
Master Lease.

Tenant and Subtenant hereby release each other and any other tenant, their
agents or employees, from responsibility for and waive their entire claim of
recovery for any loss or damage arising from any cause covered by property
insurance required to be carried by each of them. Each party shall provide
notice to the property insurance carrier or carriers of this mutual waiver of
subrogation, and shall cause its respective property insurance carriers to waive
all rights of subrogation against the other. This waiver shall not apply to the
extent of the deductible amounts to any such policies or to the extent of
liability exceeding the limits of such policies. Tenant agrees to use reasonable
efforts to obtain from Landlord the same waiver of claims for any loss or damage
arising from any cause covered by property insurance required to be carried by
Landlord under the Master Lease and, if and to the extent of such waiver by
Landlord, Subtenant agrees to the same waiver.

13.  
ASSIGNMENT AND SUBLETTING. Subtenant shall not assign, sublet, encumber or
otherwise transfer any interest in this Sublease or any part of the Subleased
Premises (collectively referred to as a “Transfer”), without first obtaining the
written consent of Tenant, which shall not be unreasonably withheld or delayed.
Tenant may condition its consent on obtaining any required consent from
Landlord, Subtenant satisfying any conditions on the Transfer imposed by
Landlord, and such other reasonable conditions that Tenant may impose. No
Transfer shall relieve Subtenant of any liability under this Sublease
notwithstanding Tenant’s consent to such Transfer. Consent to any Transfer shall
not operate as a waiver of the necessity for Tenant’s consent to any subsequent
Transfer. In connection with each request for consent to a Transfer, Subtenant
shall pay the reasonable cost of processing same, including attorneys fees and
any cost charged by Landlord for granting its consent under the Master Lease,
upon demand of Tenant.

If Subtenant is a partnership, limited liability company, corporation, or other
entity, any transfer of this Sublease by merger, consolidation, redemption or
liquidation, or any change(s) in the ownership of, or power to vote, which
singularly or collectively represents a majority of the beneficial interest in
Subtenant, shall constitute a Transfer.
As a condition to the Landlord’s and Tenant’s approval, if given, any potential
assignee or sublessee otherwise approved shall assume all obligations of
Subtenant under this Sublease and shall be jointly and severally liable with
Subtenant and any guarantor, if required, for the payment of Rent and other
charges due hereunder and performance of all terms of this Sublease. In
connection with any Transfer, Subtenant shall provide Landlord and Tenant with
copies of all assignments, subleases and assumption instruments.

 





--------------------------------------------------------------------------------



 



             
(LEIBSOHN & COMPANY LOGO) [c80645c8064500.gif]
  Leibsohn & Company
40 Lake Bellevue Drive, Suite 270
Bellevue, WA
Phone: (425) 455-1777
Fax: (425) 455-2196   © Copyright 2007
Commercial Brokers Association
All Rights Reserved

CBA Form SUB_LS
Sublease Agreement
Rev. 7/07
Page 8 of 17
  (CBA LOGO) [c80645c8064501.gif]

SUBLEASE AGREEMENT
(Continued)

14.  
MORTGAGE SUBORDINATION AND ATTORNMENT. This Sublease shall automatically be
subordinate to any mortgage or deed of trust created by Landlord to the extent
the Master Lease is subordinate to the same mortgage or deed of trust
(“Landlord’s Mortgage”) and Subtenant shall attorn on the same terms and
conditions as the Tenant in the Master Lease, provided Subtenant shall enjoy the
terms and conditions relating to such subordination and attornment to the same
extent Tenant does under the terms of the Master Lease.

15.  
HOLDOVER. If Subtenant shall, without the written consent of Tenant, hold over
after the expiration or termination of the Sublease Term, such tenancy shall be
deemed to be on a month-to-month basis and may be terminated according to
Washington law. Unless a different rate is agreed upon by Tenant, Subtenant
agrees to pay to Tenant 150% the rate of rental last payable under this Sublease
or the holdover rental rate provided in the Master Lease, whichever is greater,
during such holdover tenancy. All other terms of the Sublease shall remain in
effect.

16.  
NOTICES. All notices under this Sublease shall be in writing and effective
(i) when delivered in person, (ii) three (3) days after being sent by registered
or certified mail to Tenant or Subtenant, as the case may be, at the Notice
Addresses set forth in Section 1(h); or (iii) upon confirmed transmission by
facsimile to such persons at the facsimile numbers set forth in Section 1(h) or
such other addresses/facsimile numbers as may from time to time be designated by
such parties in writing. Tenant and Subtenant each agree to immediately deliver
a copy of any notice that they receive from or deliver to Landlord concerning
the Subleased Premises, the Master Premises, the Master Lease, or this Sublease.

17.  
ESTOPPEL CERTIFICATES. Upon the written request of Tenant, Subtenant shall
deliver to Tenant and/or Landlord or their designee a written estoppel
certificate on the same terms and conditions as required by Tenant under the
Master Lease.

18.  
GENERAL.

  a.  
Heirs and Assigns. This Sublease shall apply to and be binding upon Tenant and
Subtenant and their respective heirs, executors, administrators, successors and
assigns.

  b.  
Brokers’ Fees. Tenant was represented in this transaction by the Tenant’s Agent
named in Section 20 below. Subtenant was represented in this transaction by the
Subtenant’s Licensee named in Section 20 below. The commission payable to
Tenant’s Agent and Subtenant’s Licensee shall be payable as set forth in
Section 22 below. Subtenant represents and warrants to Tenant that except for
Subtenant’s Licensee it has not engaged any broker, finder or other person who
would be entitled to any commission or fees in respect of the negotiation,
execution or delivery of this Sublease and shall indemnify and hold harmless
Tenant against any loss, cost, liability or expense incurred by Tenant as a
result of any claim asserted by any such broker, finder or other person on the
basis of any arrangements or agreements made or alleged to have been made by or
on behalf of Subtenant. Tenant represents and warrants to Subtenant that except
for Tenant’s Agent it has not engaged any broker, finder or other person who
would be entitled to any commission or fees in respect of the negotiation,
execution or delivery of this Sublease and shall indemnify and hold harmless
Subtenant against any loss, cost, liability or expense incurred by Subtenant as
a result of any claim asserted by any such broker, finder or other person on the
basis of any arrangements or agreements made or alleged to have been made by or
on behalf of Tenant.

 





--------------------------------------------------------------------------------



 



             
(LEIBSOHN & COMPANY LOGO) [c80645c8064500.gif]
  Leibsohn & Company
40 Lake Bellevue Drive, Suite 270
Bellevue, WA
Phone: (425) 455-1777
Fax: (425) 455-2196   © Copyright 2007
Commercial Brokers Association
All Rights Reserved

CBA Form SUB_LS
Sublease Agreement
Rev. 7/07
Page 9 of 17
  (CBA LOGO) [c80645c8064501.gif]

SUBLEASE AGREEMENT
(Continued)

  c.  
Entire Agreement. This Sublease, which incorporates portions of the Master
Lease, contains all of the covenants and agreements between Tenant and Subtenant
relating to the Subleased Premises. No prior or contemporaneous agreements or
understanding pertaining to the Sublease shall be valid or of any force or
effect and the covenants and agreements of this Sublease shall not be altered,
modified, or added to except in writing signed by Tenant and Subtenant.

  d.  
Severability. Any provision of this Sublease which shall prove to be invalid,
void or illegal shall in no way affect, impair or invalidate any other provision
of this Sublease.

  e.  
Governing Law. This Sublease shall be governed by and construed in accordance
with the laws of the State of Washington.

  f.  
Memorandum of Sublease. Except for the pages containing the Commission
Agreement, the legal descriptions, and the signatures of the Tenant and
Subtenant (all of which may be recorded by Tenant’s Broker), this Sublease shall
not be recorded. However, if permitted by the Master Lease, Tenant and Subtenant
shall, at the other’s request, execute and record a memorandum of Sublease in
recordable form that identifies Tenant and Subtenant, the commencement and
termination dates of the Sublease, and the legal description of the Master
Premises and Subleased Premises.

  g.  
Submission of Sublease Form Not an Offer. One party’s submission of this
Sublease to the other for review shall not constitute an offer to sublease the
Subleased Premises. This Sublease shall not become effective and binding upon
Tenant and Subtenant until it has been fully signed by both Tenant and
Subtenant, and consented to by Landlord (if required by the Master Lease).

  h.  
Authority of Parties. Each party signing this Lease represents and warrants to
the other that it has the authority to enter into this Lease, that the execution
and delivery of this Lease has been duly authorized, and that upon such
execution and delivery this Lease shall be binding upon and enforceable against
the party on signing.

19.  
EXHIBITS AND RIDERS. The following exhibits and riders are made a part of this
Sublease:

      Exhibit 1  
Legal Description
Exhibit 2  
Master Lease
Exhibit 3  
Outline of Subleased Premises
Exhibit 4  
Tenant Improvement Schedule
Other:  
                    

 





--------------------------------------------------------------------------------



 



             
(LEIBSOHN & COMPANY LOGO) [c80645c8064500.gif]
  Leibsohn & Company
40 Lake Bellevue Drive, Suite 270
Bellevue, WA
Phone: (425) 455-1777
Fax: (425) 455-2196   © Copyright 2007
Commercial Brokers Association
All Rights Reserved

CBA Form SUB_LS
Sublease Agreement
Rev. 7/07
Page 10 of 17
  (CBA LOGO) [c80645c8064501.gif]

SUBLEASE AGREEMENT
(Continued)

20.  
AGENCY DISCLOSURE. At the signing of this Sublease,

      Tenant’s Agent  
Dan Krekel of Leibsohn & Company
   
 
   
(Insert name of Licensee and Company name as licensed)
   
 
represented  
Tenant
   
 
   
(Insert Tenant, Subtenant, both Tenant and Subtenant, or neither Tenant nor
Subtenant)
   
 
and Subtenant’s Licensee  
NONE
   
 
   
(Insert name of Licensee and Company name as licensed)
   
 
represented  
Subtenant
   
 
   
(Insert Tenant, Subtenant, both Tenant and Subtenant, or neither Tenant nor
Subtenant)

If Tenant’s Agent and Subtenant’s Licensee are different salespersons affiliated
with the same Broker, then both Tenant and Subtenant confirm their consent to
that Broker acting as a dual agent. If Tenant’s Agent and Subtenant’s Licensee
are the same salesperson representing both parties, then both Tenant and
Subtenant confirm their consent to that salesperson and his/her Broker acting as
dual agents. If Tenant’s Agent, Subtenant’s Licensee or their Broker are dual
agents, Tenant and Subtenant consent to Tenant’s Agent, Subtenant’s Licensee and
their Broker being compensated based on a percentage of the rent or as otherwise
disclosed on an attached addendum. Neither Tenant’s Agent, Subtenant’s Licensee
or their Broker(s) are receiving compensation from more than one party to this
transaction unless otherwise disclosed on an attached addendum, in which case
Tenant and Subtenant consent to such compensation. Tenant and Subtenant confirm
receipt of the pamphlet entitled “The Law of Real Estate Agency.”

21.  
CONSENT BY LANDLORD. This Sublease shall be of no force or effect unless
consented to by Landlord within 10 days of execution, if such consent is
required under the Master Lease. Tenant and Subtenant agree for the benefit of
Landlord, that this Sublease and Landlord’s consent shall not (a) create privity
of contract between Landlord and Subtenant; (b) be deemed to have amended the
Master Lease in any regard (unless Landlord shall have expressly agreed in
writing to such amendment); or (c) be construed as a consent by Landlord to any
future assignment or subletting. Landlord’s consent shall, however, be deemed
evidence of Landlord’s agreement that Subtenant may use the Subleased Premises
for the purpose set forth in Section 1(g) and that Subtenant shall be entitled
to the waiver of claims and of the right of subrogation as provided in
Section 12, Insurance, above.

22.  
COMMISSION AGREEMENT.

Tenant agrees to pay a commission to Tenant’s Broker (identified in the Agency
Disclosure Section above) as follows:

  o  
$_____ 
  o  
 _____ % of the gross rent payable pursuant to this Sublease
  o  
$_____ per square foot of the Subleased Premises
  þ  
Other $3,125.00

Tenant’s Broker o shall o shall not (shall not if not filled in) be entitled to
a commission upon the extension by Subtenant of the Sublease term pursuant to
any right reserved to Subtenant under the Sublease calculated o as provided
above or o as follows  _____ (if no box is checked, as provided above). Tenant’s
Broker o shall o shall not (shall not if not filled in) be entitled to a
commission upon any expansion of Subleased Premises pursuant to any right
reserved to Subtenant under the Sublease, calculated o as provided above or o as
follows  _____  (if no box is checked, as provided above).

 





--------------------------------------------------------------------------------



 



             
(LEIBSOHN & COMPANY LOGO) [c80645c8064500.gif]
  Leibsohn & Company
40 Lake Bellevue Drive, Suite 270
Bellevue, WA
Phone: (425) 455-1777
Fax: (425) 455-2196   © Copyright 2007
Commercial Brokers Association
All Rights Reserved

CBA Form SUB_LS
Sublease Agreement
Rev. 7/07
Page 11 of 17
  (CBA LOGO) [c80645c8064501.gif]

SUBLEASE AGREEMENT
(Continued)
Any commission shall be earned upon occupancy of the Subleased Premises by
Subtenant, and paid one-half upon execution of the Sublease and one-half upon
occupancy of the Subleased Premises by Subtenant. Tenant’s Broker shall pay to
Subtenant’s Broker (identified in the Agency Disclosure section above), the
amount stated in a separate agreement between them or, if there is no agreement,
$  _____  /  _____  % (complete only one) of any commission paid to Tenant’s
Broker, within five (5) days after receipt by Tenant’s Broker.
If any other lease or sale is entered into between Tenant and Subtenant pursuant
to a right reserved to Subtenant under the Sublease, Tenant o shall o shall not
(shall not if not filled in) pay an additional commission according to any
commission agreement or, in the absence of one, according to Tenant’s Broker’s
commission schedule in effect as of the execution of this Sublease. Tenant’s
successor shall be obligated to pay any unpaid commissions upon any transfer of
this Sublease and any such transfer shall not release the transferor from
liability to pay such commissions.

23.  
BROKER PROVISIONS.

TENANT’S BROKER AND AGENT AND SUBTENANT’S BROKER AND LICENSEE HAVE MADE NO
REPRESENTATIONS OR WARRANTIES CONCERNING THE SUBLEASED PREMISES, THE MEANING OF
THE TERMS AND CONDITIONS OF THIS SUBLEASE, LANDLORD’S, TENANT’S OR SUBTENANT’S
FINANCIAL STANDING, ZONING, COMPLIANCE OF THE SUBLEASED PREMISES WITH APPLICABLE
LAWS, SERVICE OR CAPACITY OF UTILITIES, OPERATING EXPENSES, OR HAZARDOUS
MATERIALS. LANDLORD, TENANT AND SUBTENANT ARE EACH ADVISED TO SEEK INDEPENDENT
LEGAL ADVICE ON THESE AND OTHER MATTERS ARISING UNDER THIS SUBLEASE.

     
Tenant Default Notice:
 
Tenant shall give notice to Subtenant if it has received a notice of default
from Landlord within three (3) business days of receiving such notice of
default.
 
   
Access to Laboratory Space:
 
Tenant agrees to provide Subtenant with access to approximately one bench
(approximately 18 feet in length) of laboratory space to conduct its ongoing
stability program and sufficient laboratory space to store its stability cabinet
in Suite 110 of Willows Ridge Tech Center (12277 134th Court, Redmond, WA
98052).
 
   
Furniture:
 
Subtenant will be allowed to use Tenant’s furniture during subtenancy, to be
reliquished to Tenant in good repair and condition at the end of sublease term.

 





--------------------------------------------------------------------------------



 



             
(LEIBSOHN & COMPANY LOGO) [c80645c8064500.gif]
  Leibsohn & Company
40 Lake Bellevue Drive, Suite 270
Bellevue, WA
Phone: (425) 455-1777
Fax: (425) 455-2196   © Copyright 2007
Commercial Brokers Association
All Rights Reserved

CBA Form SUB_LS
Sublease Agreement
Rev. 7/07
Page 12 of 17
  (CBA LOGO) [c80645c8064501.gif]

SUBLEASE AGREEMENT
(Continued)

                              TENANT:       SUBTENANT:                          
    TENANT:       SUBTENANT:                               By:       By:        
                      Its:       Its:

24.  
LANDLORD’S CONSENT.

Landlord consents to the foregoing Sublease without waiver of any restriction in
the Master Lease concerning further assignment, subletting or transfer. Landlord
represents that the Master Lease constitutes the entire agreement of Landlord
and Tenant concerning the leasing of the Master Premises, and has not been
amended or modified except as expressly set forth in Exhibit 2. Landlord further
represents that, to Landlord’s knowledge, Tenant is currently in full compliance
with its obligations under the Master Lease.

                   
 
LANDLORD:                            
 
LANDLORD:                            
 
By:                            
 
Its:        

 





--------------------------------------------------------------------------------



 



             
(LEIBSOHN & COMPANY LOGO) [c80645c8064500.gif]
  Leibsohn & Company
40 Lake Bellevue Drive, Suite 270
Bellevue, WA
Phone: (425) 455-1777
Fax: (425) 455-2196   © Copyright 2007
Commercial Brokers Association
All Rights Reserved

CBA Form SUB_LS
Sublease Agreement
Rev. 7/07
Page 13 of 17
  (CBA LOGO) [c80645c8064501.gif]

SUBLEASE AGREEMENT
(Continued)

     
STATE OF WASHINGTON
  )
 
  ) ss.
COUNTY OF KING
  )

On this  _____ day of  _____, 2008, before me, the undersigned, a Notary Public
in and for the State of Washington, duly commissioned and sworn personally
appeared  _____, known to me to be the  _____ of REEZ PROPERTIES INCORPORATED,
the corporation that executed the foregoing instrument, and acknowledged the
said instrument to be the free and voluntary act and deed of said corporation,
for the purposes therein mentioned, and on oath stated that he/she was
authorized to execute said instrument.
I certify that I know or have satisfactory evidence that the person appearing
before me and making this acknowledgment is the person whose true signature
appears on this document.
WITNESS my hand and official seal hereto affixed the day and year in the
certificate above written.

         
 
 
 
Signature    
 
       
 
 
 
Print Name      
 
  NOTARY PUBLIC in and for the State of    
 
  Washington, residing at                     .    
 
  My commission expires                     .    

 

 



--------------------------------------------------------------------------------



 



             
(LEIBSOHN & COMPANY LOGO) [c80645c8064500.gif]
  Leibsohn & Company
40 Lake Bellevue Drive, Suite 270
Bellevue, WA
Phone: (425) 455-1777
Fax: (425) 455-2196   © Copyright 2007
Commercial Brokers Association
All Rights Reserved

CBA Form SUB_LS
Sublease Agreement
Rev. 7/07
Page 14 of 17
  (CBA LOGO) [c80645c8064501.gif]

SUBLEASE AGREEMENT
(Continued)

     
STATE OF WASHINGTON
  )
 
  ) ss.
COUNTY OF KING
  )

On this  _____ day of  _____, 2008, before me, the undersigned, a Notary Public
in and for the State of Washington, duly commissioned and sworn personally
appeared  _____, known to me to be the  _____ of Koronis Pharmaceuticals, Inc.,
the corporation that executed the foregoing instrument, and acknowledged the
said instrument to be the free and voluntary act and deed of said corporation,
for the purposes therein mentioned, and on oath stated that he/she was
authorized to execute said instrument.
I certify that I know or have satisfactory evidence that the person appearing
before me and making this acknowledgment is the person whose true signature
appears on this document.
WITNESS my hand and official seal hereto affixed the day and year in the
certificate above written.

         
 
 
 
Signature    
 
       
 
 
 
Print Name      
 
  NOTARY PUBLIC in and for the State of    
 
  Washington, residing at                     .    
 
  My commission expires                     .    

 

 



--------------------------------------------------------------------------------



 



             
(LEIBSOHN & COMPANY LOGO) [c80645c8064500.gif]
  Leibsohn & Company
40 Lake Bellevue Drive, Suite 270
Bellevue, WA
Phone: (425) 455-1777
Fax: (425) 455-2196   © Copyright 2007
Commercial Brokers Association
All Rights Reserved

CBA Form SUB_LS
Sublease Agreement
Rev. 7/07
Page 15 of 17
  (CBA LOGO) [c80645c8064501.gif]

SUBLEASE AGREEMENT
(Continued)

     
STATE OF WASHINGTON
  )
 
  ) ss.
COUNTY OF KING
  )

On this  _____ day of  _____, 2008, before me, the undersigned, a Notary Public
in and for the State of Washington, duly commissioned and sworn personally
appeared  _____, known to me to be the  _____ of ImaRx Therapeutics, Inc the
corporation that executed the foregoing instrument, and acknowledged the said
instrument to be the free and voluntary act and deed of said corporation, for
the purposes therein mentioned, and on oath stated that he/she was authorized to
execute said instrument.
I certify that I know or have satisfactory evidence that the person appearing
before me and making this acknowledgment is the person whose true signature
appears on this document.
WITNESS my hand and official seal hereto affixed the day and year in the
certificate above written.

         
 
 
 
Signature    
 
       
 
 
 
Print Name      
 
  NOTARY PUBLIC in and for the State of    
 
  Washington, residing at                     .    
 
  My commission expires                     .    

 

 



--------------------------------------------------------------------------------



 



             
(LEIBSOHN & COMPANY LOGO) [c80645c8064500.gif]
  Leibsohn & Company
40 Lake Bellevue Drive, Suite 270
Bellevue, WA
Phone: (425) 455-1777
Fax: (425) 455-2196   © Copyright 2007
Commercial Brokers Association
All Rights Reserved

CBA Form SUB_LS
Sublease Agreement
Rev. 7/07
Page 16 of 17
  (CBA LOGO) [c80645c8064501.gif]

SUBLEASE AGREEMENT
(Continued)

     
STATE OF WASHINGTON
  )
 
  ) ss.
COUNTY OF________________________
  )

I certify that I know or have satisfactory evidence that  _____ is the person
who appeared before me and said person acknowledged that  _____ signed this
instrument, on oath stated that  _____ was authorized to execute the instrument
and acknowledged it as the  _____ of  _____ to be the free and voluntary act of
such party for the uses and purposes mentioned in the instrument.
Dated this  _____ day of  _____, 20_____.

         
 
 
 
(Signature of Notary)    
 
       
 
 
 
(Legibly Print or Stamp Name of Notary)    
 
  Notary public in and for the state of Washington, residing at _____    
 
  My appointment expires                                     

     
STATE OF WASHINGTON
  )
 
  ) ss.
COUNTY OF________________________
  )

I certify that I know or have satisfactory evidence that  _____ is the person
who appeared before me and said person acknowledged that  _____ signed this
instrument, on oath stated that  _____ was authorized to execute the instrument
and acknowledged it as the  _____ of  _____ to be the free and voluntary act of
such party for the uses and purposes mentioned in the instrument.
Dated this  _____ day of  _____, 20_____.

         
 
 
 
(Signature of Notary)    
 
       
 
 
 
(Legibly Print or Stamp Name of Notary)    
 
  Notary public in and for the state of Washington, residing at  _____    
 
  My appointment expires                                      

 

 



--------------------------------------------------------------------------------



 



             
(LEIBSOHN & COMPANY LOGO) [c80645c8064500.gif]
  Leibsohn & Company
40 Lake Bellevue Drive, Suite 270
Bellevue, WA
Phone: (425) 455-1777
Fax: (425) 455-2196   © Copyright 2007
Commercial Brokers Association
All Rights Reserved

CBA Form SUB_LS
Sublease Agreement
Rev. 7/07
Page 17 of 17
  (CBA LOGO) [c80645c8064501.gif]

SUBLEASE AGREEMENT
(Continued)

     
STATE OF WASHINGTON
  )
 
  ) ss.
COUNTY OF________________________
  )

I certify that I know or have satisfactory evidence that  _____ is the person
who appeared before me and said person acknowledged that  _____ signed this
instrument, on oath stated that  _____ was authorized to execute the instrument
and acknowledged it as the  _____ of  _____ to be the free and voluntary act of
such party for the uses and purposes mentioned in the instrument.
Dated this  _____ day of  _____, 20_____.

         
 
 
 
(Signature of Notary)    
 
       
 
 
 
(Legibly Print or Stamp Name of Notary)    
 
  Notary public in and for the state of Washington, residing at _____    
 
  My appointment expires                                     

     
STATE OF WASHINGTON
  )
 
  ) ss.
COUNTY OF________________________
  )

I certify that I know or have satisfactory evidence that  _____ is the person
who appeared before me and said person acknowledged that  _____ signed this
instrument, on oath stated that  _____ was authorized to execute the instrument
and acknowledged it as the  _____ of  _____ to be the free and voluntary act of
such party for the uses and purposes mentioned in the instrument.
Dated this  _____ day of  _____, 20_____.

         
 
 
 
(Signature of Notary)    
 
       
 
 
 
(Legibly Print or Stamp Name of Notary)    
 
  Notary public in and for the state of Washington, residing at  _____    
 
  My appointment expires                                      

 

 



--------------------------------------------------------------------------------



 



SUBLEASE AGREEMENT
(Continued)
EXHIBIT 1
[Legal Description of Master Premises]
12277 134TH Court N.E.
PORTIONS OF LOT 2, AND LOT 3 OF KING COUNTY SHORT PLAT NO. 480095 RECORDED UNDER
KING COUNTY RECORDING NO. 8102090697, BEING A SHORT PLAT OF THE EAST HALF OF THE
WEST HALF OF THE NORTHWEST QUARTER OF THE SOUTHWEST QUARTER OF SECTION 27,
TOWNSHIP 26 NORTH, RANGE 5 EAST, W.M. IN KING COUNTY, WASHINGTON;
EXCEPT THE NORTH 50 FEET THEREOF CONVEYED TO KING COUNTY FOR NORTHEAST 124TH
STREET, BY DEED RECORDED UNDER KING COUNTY RECORDING NO. 5703439.
(ALSO KNOWN AS LOT 2 OF THE CITY OF REDMOND LOT LINE ADJUSTMENT NO. SS-83-43
RECORDED UNDER KING COUNTY RECORDING NO. 8403120819.)
TOGETHER WITH AN UNDIVIDED INTEREST IN TRACT A OF SHORT PLAT NO. 480095,
RECORDED UNDER RECORDING NO. 8102090697, IN KING COUNTY, WASHINGTON.

 

Exhibit 1



--------------------------------------------------------------------------------



 



SUBLEASE AGREEMENT
(Continued)
EXHIBIT 2
[Master Lease]

 

Exhibit 2



--------------------------------------------------------------------------------



 



SUBLEASE AGREEMENT
(Continued)
EXHIBIT 3
[Outline of the Subleased Premises]
(FLOOR PLAN) [c80645c8064502.gif]

 

Exhibit 3



--------------------------------------------------------------------------------



 



SUBLEASE AGREEMENT
(Continued)
EXHIBIT 4
[Tenant Improvement Schedule]
NONE. SUBTENANT WILL ACCEPT PREMISES IN AN ‘AS IS’ CONDITION.
TENANT WILL PROVIDE SUBTENANT WITH SUITE AND DIRECTORY SIGNAGE AT TENANT’S SOLE
COST AND EXPENSE.

 

Exhibit 4